Peck, J.,
delivered the opinion of the court:
Edward Reynolds, an Irishman by birth, a naturalized citizen, resident of Charleston, South Carolina, seeks to recover the proceeds of 30 bales of upland cotton, which, soon after the evacuation of Charleston, were taken from him by the agents of the United States and converted into money, which is now in the treasury.
The cotton was purchased by him at different times during the years 1862, 1863, and 1864; the last purchase was in the month of June of the latter year.
The purchases are shown to have been made under circumstances which are relieved of any suspicion of want of fairness. The cotton was secreted to keep it from the rebel forces, and saved as an investment until the authority of the United States should be re-established in Charleston.
The claimant not only shows by testimony that he did not give any aid or comfort to the rebellion, but that he did give positive aid to our prisoners by secreting two of them in his own house. He gives their names as James O’Donnell, a sergeant, and Martin McDonald, belonging to the 26th New York regiment, who had escaped from the prison-pen at the race-course. It is shown that his conduct otherwise was consistent with that of a faithful subject of the United States.
We see nothing in this record that should defeat a recovery, and we accordingly direct that a judgment in the proper form, heretofore adopted in cases of this description, shall be entered for the sum of $3,936.